United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       September 21, 2006

                                                                   Charles R. Fulbruge III
                                No. 05-61182                               Clerk
                              Summary Calendar




JAMES BERNARD LAWSON,

                                           Petitioner-Appellant,

versus

LAWRENCE KELLY, Superintendent,

                                           Respondent-Appellee.



                        --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                            No. 4:05-MC-4
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

      James Lawson seeks a certificate of appealability (“COA”) to

appeal the denial of his motions for recusal, for reconsideration,

and to proceed in forma pauperis.        His 28 U.S.C. § 2254 application

was never filed.      The district court denied his request for per-

mission to file the application and did not consider the § 2254

application.     Accordingly,     the   motion    for   COA   is    DENIED     as



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-61182
                                 -2-

unnecessary.

     Lawson’s motions for recusal, reconsideration, and leave to

proceed in forma pauperis were unauthorized.     See United States v.

Early, 27 F.3d 140, 142 (5th Cir. 1994).      Because he has appealed

from the denial of unauthorized motions, see id., his appeal is

DISMISSED for lack of jurisdiction.        His request to proceed in

forma pauperis is DENIED.